In a child support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Richmond County (Mc-Elrath, J.), dated August 5, 2003, which denied his objections to an order of the same court (Hickey, H.E.), dated April 21, 2003, which, after a hearing, denied, without prejudice, his application for a downward modification of his child support obligation.
Ordered that the order is affirmed, without costs or disbursements.
We have reviewed the record and agree with the appellant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]). Prudenti, P.J., Crane, Goldstein and Mastro, JJ., concur.